2013 IL App (1st) 121201

                                                                               THIRD DIVISION
                                                                               November 19, 2013




No. 1-12-1201

ROBERT TALAMINE,                                                  )   Appeal from the
                                                                  )   Circuit Court of
                Plaintiff-Appellant,                              )   Cook County
                                                                  )
v.                                                                )
                                                                  )
APARTMENT FINDERS, INC., and JUSTIN ELLIOTT                       )   No. 07 L 7270
and JOHN McGEOWN, Individually and as Agents of                   )
Apartment Finders, Inc.,                                          )   Honorable
                                                                  )   William H. Taylor II,
              Defendants-Appellees                                )   Judge Presiding.
________________________________________________                  )
(Kent D. Sinson,                                                  )
                                                                  )
                Respondent to Rule to Show Cause).                )



       JUSTICE PIERCE delivered the judgment of the court, with opinion.
       Justice Neville concurred in the judgment and opinion.
       Justice Hyman specially concurred, with opinion.

                                             OPINION

¶1     Two intemperate submissions filed in this court caused us to issue an order to show cause

why sanctions should not be imposed on the attorney who prepared and filed them. The timely

filed response contained an apology to the court; however, the response indicates a lack of

appreciation of the harm inflicted on the judicial system by incivility and unprofessional conduct.

We review what occurred as a reminder to all attorneys and litigants of the necessity of civility
1-12-1201


and professionalism in all aspects of litigation, including appellate advocacy.

¶2     Respondent, attorney Kent D. Sinson, on behalf of Mr. Talamine filed a multicount

complaint in the circuit court of Cook County that included claims alleging malicious

prosecution and false imprisonment. The circuit court granted summary judgment in favor of

defendants on these two counts and further ordered that plaintiff would be barred from seeking

punitive damages on the remaining counts. Plaintiff dismissed the remaining counts and filed an

appeal of the summary judgment ruling. In the interim, the trial judge was appointed by our

Supreme Court to the position of Appellate Court Justice of the First Judicial District. After full

briefing, and without oral argument, we affirmed the grant of summary judgment by the trial

court and declined to address the interlocutory order regarding punitive damages in an

unpublished order pursuant to Rule 23 (Ill. S. Ct. R. 23 (eff. July 1, 2011)). Talamine v.

Apartment Finders, Inc., 2013 IL App (1st) 121201-U.

¶3     Our order was filed pursuant to Rule 23. This rule generally provides that appeals may be

disposed of by written opinion, written order or by written summary order. The rule further

directs this court that a case may be disposed of by an opinion "only when a majority of the panel

deciding the case determines that at least one of the following criteria is satisfied: (1) the decision

establishes a new rule of law or modifies, explains or criticizes an existing rule of law; or (2) the

decision resolves, creates, or avoids an apparent conflict of authority within the Appellate Court."

Ill. S. Ct. R. 23 (eff. July 1, 2011). A Rule 23 order is not precedential and may be cited only "to

support contentions of double jeopardy, res judicata, collateral estoppel or law of the case." Id.

¶4     Respondent thereafter filed a motion to publish this order and concurrently filed a petition

                                                  2
1-12-1201


for rehearing. After a review of the motion and petition, respondent was ordered to file a

response and show cause why sanctions should not be imposed pursuant to Illinois Supreme

Court Rule 375 (eff. Feb. 1, 1994) (A reviewing court may impose a sanction upon a party or an

attorney for a party on the reviewing court's own initiative where the court deems it appropriate.

If the reviewing court initiates the sanction, it shall require the party or attorney, or both, to show

cause why such a sanction should not be imposed before imposing the sanction.). Respondent

timely filed his response.

¶5     The motion to publish and the petition for rehearing were signed, certified and filed by

respondent, a licensed attorney in this state. Contained in these filings were the following

statements: that an "opinion [sic] issued without oral argument and filed pursuant to Rule 23(b)

does not suggest "openness"; that "petitions for rehearing never get granted [and] it seems

doubtful that any members of the reviewing court even read the petitions for rehearing"; that

Sinson is "troubled" because this court was reviewing "the decision of a fellow member of the

[appellate court]" which, "for [t]hat reason alone suggests a possible need for recusal"; and that

this court "completely" misstated "the facts by omitting facts it finds inconvenient" and issued

this order knowing "its recitation of the facts is a gross distortion of the record and a gross

distortion of the Plaintiff's arguments" done because "[p]erhaps this Court felt it was more

important to maintain a friendly relationship with their colleague down the hallway than it was to

do justice in a case that did not personally involve them." Mr. Sinson also accused this court of

"dishonest assumptions," "hypocrisy," "making false and misleading" statements, and asserted

this court is not "serious about following the law."


                                                   3
1-12-1201


¶6      In the response filed by counsel for Mr. Sinson, and signed by Mr. Sinson, respondent

explains that the facts of the underlying case were such that he "expected to present a case" but

was ruled against in the trial court and in this court and he "believed his treatment unfair" and he

"exploded, on paper." He advises us that an "[O]pinion [sic] under Rule 23 (e)(1) is

discretionary, and no inference adverse to the Court arises from 'Rule 23' "; the "implication that

members of the Panel did not read the Petition for Rehearing is wrong"; his complaint that the

"Court 'misstated' the facts" was based on his belief that the facts as he knew them created a case

but it did not "because the Court did not agree with [his] view of the law. Such is the bad luck of

a lawyer - but it does not give a right to the criticism made' "; and he "particularly regrets that he

wrote that 'it was more important to maintain a friendly relationship with their colleague down

the hallway' than to do justice." Respondent proceeds to apologize to the court and the trial judge

and affirms he does not believe the trial judge would or could communicate with this court about

his trial court rulings and that a lawyer cannot criticize this court "for being part of the larger

Court, which includes a trial judge who is having his opinions subject to review." Respondent

asserts he is "chastened and humiliated." Respondent continues to assert that the balance of his

statements were wrong and that a Rule 23 order does not mean this court has "not paid attention

to the case"; that "there is no hypocrisy to the judicial lack of favor given to malicious

prosecution cases"; and that "doctrine did not originate with this Panel"; finally, he apologizes

that he said "the Court was not serious about following the law."

¶7      Respondent concludes by acknowledging his petition lacks civility and he apologizes to

the court for "the intemperate, incorrect, and wrong statements." He claims his apology is


                                                   4
1-12-1201


"heartfelt and sincere."

¶8     However, respondent disagrees that his petition for rehearing brings the court into

disrepute because "it is a cry from the heart of a disappointed advocate; and - considering the

source - it will not destroy public confidence in the integrity of the Court."

¶9     We completely disagree. The documents filed in this court, signed and certified by

respondent, contain language reasonably viewed as disrespectful to the court; they contain unjust

criticism, insulting language and ascribe offensive conduct on the part of judges of this court. In

our judgment, these filings by Mr. Sinson, an officer of the court, tend to bring the court and the

law into disrepute and tend to destroy public confidence in their integrity. Our supreme court in

People ex rel. Chicago Bar Association v. Metzen, 291 Ill. 55, 58 (1919), observed

       "Judges are not exempt from just criticism, and whenever there is proper ground for

       serious complaint against a judge it is the right and duty of a lawyer to submit his

       grievances to the proper authorities, but the public interest and the administration of the

       law demand that the courts should have the confidence and respect of the people. Unjust

       criticism, insulting language and offensive conduct toward the judges, personally, by

       attorneys, who are officers of the court, which tend to bring the courts and the law into

       disrepute and to destroy public confidence in their integrity, cannot be permitted."

¶ 10   Respondent's statements lack civility and are not in compliance with an attorney's

responsibilities under the Illinois Rules of Professional Conduct. Counsel's petition violates basic

tenets of professional conduct: disrespect for the legal system and those who serve it ("A lawyer



                                                  5
1-12-1201


should demonstrate respect for the legal system and for those who serve it, including judges,

other lawyers and public officials." Ill. R. Prof. Conduct (2010), Preamble); it erodes the public's

understanding of and confidence in the rule of law and the justice system ("[a] lawyer should

further the public's understanding of and confidence in the rule of law and the justice system

because legal institutions in a constitutional democracy depend on popular participation and

support to maintain their authority." Ill. R. Prof. Conduct (2010), Preamble); and it demonstrates

a failure to maintain a professional, courteous and civil attitude toward all persons involved in

the legal system ("These principles include the lawyer's obligation zealously to protect and

pursue a client's legitimate interests, within the bounds of the law, while maintaining a

professional, courteous and civil attitude toward all persons involved in the legal system." Ill. R.

Prof. Conduct (2010), Preamble).

¶ 11   The practice of law is a stressful profession. Practitioners frequently become frustrated

and perhaps exasperated. However, frustration and exasperation do not justify or excuse

respondent's conduct or, for that matter, similar conduct of any attorney before any court.

Counsel's resort to invective rather than civil, cogent, intelligible and intelligent argument in

support of his position does nothing to encourage understanding of his client's position. This

conduct impedes constructive discourse and reduces the unsuccessful attorney to the equivalent

of a child pouting in the corner when he does not get his way. While this insulting language may

impress his client in a manner more suited for talk radio, it has absolutely no place in a judicial

setting as it does nothing to serve the interest of justice and it promotes disrespect for the

independence and impartiality of the judiciary. This filing does nothing to advance respect for the



                                                  6
1-12-1201


court or for the civil justice system. In short, it demonstrates a serious lack of civility and

professionalism that simply cannot be countenanced.

¶ 12    That stated, we extend to counsel the civility our judicial system expects, the measure of

which he initially failed to extend to the court, and accept his apology. We elect not to impose

any sanction. Our forbearance in this regard, though, should not be mistaken as precedent when

the next instance of incivility presents itself. Appellate and trial judges deplore incivility, as

should every lawyer and litigant. We believe Mr. Sinson's apology to be sincere, but that will be

determined by how he conducts himself in the future.

¶ 13    Rule to show cause is dismissed. No sanctions imposed.

¶ 14    JUSTICE HYMAN, specially concurs.


¶ 15    I write to emphasize that lawyers greatly influence their clients' impressions of the

judicial process. Because clients tend to believe what their lawyers tell them ultimately, client

impressions affect public perception, and today the public generally perceives the judicial process

with suspicion.

¶ 16    While attorney Kent D. Sinson characterized this incident as his way of letting off steam,

his filings strongly suggest that the judicial process was tainted. But, according to Sinson's mea

culpa response to our show cause order, we should not fret. Why? According to Sinson,

"considering the source [Sinson]" his ill-tempered filings "will not destroy public confidence in

the integrity of the court." Sinson, who was admitted to the Illinois Bar in 1987, belittles himself

too easily.


                                                   7
1-12-1201


¶ 17   Every ad hominem smear, insult, and innuendo, every speculative accusation, every

potshot leveled at members of the judiciary has the capacity of weakening confidence in the

judiciary as a whole, confidence which is essential to the vitality of our legal system. Sinson

misses this point. At the very least, he should have realized that his client's faith in the legitimacy

of the decision has been jeopardized.

¶ 18   Of course lawyers disappointed with a decision sometimes lash out at the messenger

(read, the judge) of the bad news. But what is overlooked, as it was by Sinson, is that every

personal attack on the impartiality and integrity of judges diminishes the client's (and the

public's) already limited trust in the fairness of the legal system. Until lawyers restrain their

bashing of judges, the public's confidence in the judicial process will remain fragile. I urge

lawyers to think twice before slamming the decision-makers instead of their decisions.




                                                   8